BROADDUS, P. J.
I concur in the opinion of Judge Johnson for two reasons: First, because the .contest is over the right to the office, which the Supreme Court of this State, in the cases referred to in the opinion, most emphatically determine is not subject to the intervention of a court of equity by injunction; and, second, because I believe the decisions contain a just and sound declaration of the law, not only as it is but as it should be, and are supported by the highest and best judicial authority of this country and Éng*188land. In my opinion, to say that a court of equity has the power to interfere between two rival claimants for office as to which is the incumbent and in possession and to enforce its decree by the power of its writ is in effect determining the right to the office, at least for the time being, and savors too much of what is termed government by the writ of injunction, a species of government which is wholly antagonistic to our form of government. The exercise of such authority by a one man power may lead to consequences of the most deplorable character. It is matter of history that under the guise of equity a court usurped the authority of a State to choose its own officers. This instance is cited in People ex rel. Corscadden v. Howe, 177 N. Y. 499, where the inconvenience arising over conflicting claims to office is discussed, if the contestants are left to settle their disputes in a court of law. Every one recognizes such inconvenience, but it is far better to suffer it than to invite the discretionary power of a one man court, as a remedy for it.
It is however suggested that the Legislature has provided a remedy for the difficulty in sections 9097-9107, Revised Statutes 1899. They are to be found under chapter 148, entitled, “Records Public.” But the statute does not deal with the rights of an officer as such, but wholly as to the office itself, to records, books and papers pertaining to the office, and in cases where any officer may resign or the office become vacant for any other cause. It is the records, books and papers in charge of an officer who has resigned or where the office has become vacant for any cause, who fails to deliver them up to his successor, that the statute has in view. But there is no vacancy in the office under consideration. The plaintiff in the injunction petition claims that he is the incumbent of the office, and the petitioner for the writ of prohibition claims that he is the lawful incumbent thereof. It is not the records, books and papers of the office over which the contest is waged, but *189the interrupted enjoyment of the office and its emoluments. And the remedy provided by the statute is not by injunction but by a warrant authorizing an officer to seize the records, etc., and deliver them to the person entitled to them. The purpose of the writ is to place the papers in the custody of the law. [Flentge v. Priest, 53 Mo. 540; Price v. Adamson, 37 Mo. 146.